Citation Nr: 1144557	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  05-07 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to a compensable disability rating for patellofemoral syndrome of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a compensable disability rating for patellofemoral syndrome of the left knee.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to permit fair and just resolution of the claim, and there has been no prejudicial failure of notice or assistance to the appellant.

2.  Prior to February 8, 2008, there were complaints of left knee pain, without limitation of motion, instability, subluxation, or other objective evidence of impairment.

3.  As of February 8, 2008, some tight ligaments were demonstrated, a little laxity was found and the appellant was fitted for a knee brace and was scheduled for physical therapy.  There has remained a full range of motion.

4.  As of February 8, 2008, appellant's left knee symptoms more nearly approximate slight knee impairment.


CONCLUSIONS OF LAW

1.  Prior to February 8, 2008, the criteria for a compensable rating for a left knee disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5299-5257 (2011).

2.  After resolving all reasonable doubt in the Veteran's favor, from February 8, 2008, the criteria for a 10 percent disability rating, but not higher, for patellofemoral syndrome of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5299-5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 

In this case, VCAA notice was provided in a November 2003 letter, issued prior to the decision on appeal.  That letter advised the Veteran of what information and evidence is needed to substantiate a claim for increased compensation, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  A May 2008 letter further explained how VA determines effective dates and the types of evidence which impacts such determination.  The May 2008 letter further advised the Veteran to submit evidence showing that her patellofemoral syndrome of the left knee had worsened, to include records from medical providers, statements from others who could describe their observations of her disability level, and her own statements describing the symptoms, frequency, severity and additional disablement caused by her disability.  The letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on her employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claim was last readjudicated in May 2011.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, all identified records that are available have been obtained and there is no indication of the existence of additional evidence to substantiate the claim.   

In addition, the Veteran was afforded VA Joints examinations in December 2003, July 2008, and April 2011.  Although the claims folder was not made available for review to the December 2003 and April 2011 examiners, the Board notes that the Veteran's reported history documented in those examination reports is accurate.  Furthermore, in claims for increased evaluations, the most important findings concern the current impairment that results from the disability, and not the historical record.  Accordingly, despite the representative's assertion in the Appellant's Brief dated October 2011, which claims that the April 2011 VA examination is inadequate for rating purposes due to that examiner's lack of review of the claims folder and treatment records prior to that examination, the Board finds that all 3 VA examinations of record are adequate for rating the disability on appeal.  

Similarly, the Board acknowledges the Veteran's and her representative's assertions in the Substantive Appeal dated March 2005 that the diagnosis rendered by the December 2003 VA examiner was "very vague," as well as the Veteran's assertion that she was not provided an x-ray examination at the December 2003 VA examination as indicated in the February 2005 Statement of the Case.  However, the Board notes that VA treatment records associated with the claims folder reveal that x-rays of the left knee were indeed performed on December 1, 2003, 19 days prior to the December 2003 VA examination, and showed a "radiographically normal" left knee.  Regarding the assertion concerning the "very vague" diagnosis by the December 2003 VA examiner, the Board notes that such diagnosis was provided following a review of the Veteran's reported past medical history of left knee pain and following a physical examination of the left knee.  Moreover, the diagnosis accurately reflects the documented findings made upon physical examination of the left knee at that time.  Accordingly, the Board finds that the December 2003 VA examination is adequate for rating the disability on appeal.  The VA examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the documented or accurately reported history of the disability on appeal.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or due to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Veteran contends that the symptoms of patellofemoral syndrome of her left knee are more severe than the noncompensable evaluation presently assigned.  Such disability is rated as 0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257.

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The terms "slight," moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6 (2011). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In December 2003, the Veteran was afforded a VA Joints examination.  The claims folder was not available for review, however, the Veteran's reported past medical history was accurately documented.  On that occasion, the following left knee symptoms were noted: intermittent pain upon exacerbation that occurred 5 times per week and lasted for 2 days; occasional swelling; occasional giving way, and; additional limitation of motion with stiffness that resulted in an inability to walk.  Precipitating factors included standing, running, ambulating stairs, and walking long distances.  Alleviation occurred with rest.  Despite reports of the aforementioned symptoms, the Veteran denied receiving current treatment, pain at the time of this examination, and use of an assistive device for ambulation.  There were no constitutional symptoms of inflammatory arthritis.  

Physical examination of the left knee at the December 2003 examination was significant for slight effusion; however, there was no erythema, joint tenderness, pain with movement, instability, or gross neurologic abnormalities.  Range of motion of the left knee was 0 degrees of full extension to 140 degrees of full flexion.  The Veteran reported, and VA treatment records confirm, that a December 2003 x-ray examination of the left knee was normal.  The examiner diagnosed a left knee strain with history of patellofemoral syndrome with no functional loss of range of motion due to pain.  Occupationally, the Veteran reported working full-time sedentary type employment as a computer professional which involved a lot of sitting and little lifting.  She reported using caution when lifting computer monitors and bending.  She denied having lost any time from work on account of her left knee disorder. 

In January 2006, a VA treatment record revealed active left knee arthralgia, however, the Veteran's reported hobbies at that time included playing softball and volleyball.  Clinical examination was negative for severe limitation of motion, significant muscle weakness, neurological complaints, edema of the lower extremities, clubbing, or cyanosis.  Straight Leg Raise and Romberg testing were negative.  The Veteran was advised to undergo an x-ray examination of the left knee, however, there is no indication that x-rays were performed at or around that time.   

In January 2008, a VA treatment record revealed complaints that the left knee was "becoming painful again" with intermittent swelling.  Physical examination revealed tenderness to palpitation in the superior patella region.  However, there was full range of motion of the left knee and there was no cyanosis, clubbing, erythema, swelling, or crepitus.  The Veteran was assessed with arthralgia and referred to physical therapy.   

On February 8, 2008, the Veteran was measured for a left knee brace, which was fitted later that month.  She was also scheduled for physical therapy to strengthen the knee and to stretch out some tight ligaments.  In addition, x-ray findings of the left knee were negative for evidence of fracture or dislocation, suprapatellar effusion, and degenerative disease.  Radiographically, there were no left knee abnormalities. 

In March 2008, a VA physical therapy initial evaluation was significant for complaints of constant, sharp, and numbing pain at the left medial joint line with numbness and tingling.  Physical examination of the left knee was significant for the following:  decreased strength (4+/5); decreased hamstring flexibility; iliotibial band tightness; pain at the medial joint line with internal resistance upon Apley's Compression testing, and; a hypermobile patella, lateral tracking of the patella, and crepitus upon Apley's Distraction testing.  Nevertheless, there left knee continued to demonstrate full range of motion, Ober's testing was negative, stability testing was normal, and McMurray's testing was negative.  The Veteran denied any effects of left knee pain on left knee function or quality of life.  The Veteran was diagnosed with left knee pain with a possible diagnosis of patellofemoral syndrome.  Physical therapy continued through May 2008 without additional complaints.  

In July 2008, the Veteran was afforded an additional VA Joints examination.  The claims folder was reviewed.  A previous diagnosis of patellofemoral syndrome was noted.  History of a significant left knee injury was denied and the Veteran reported that left knee symptoms simply began upon waking one morning.  The following ongoing left knee complaints were noted:  pain; sometimes feeling as if the knee was "stuck," and; occasional instability.  Treatment with physical therapy and prescription pain medication provided occasional relief.  An affirmative need for a assistive device was noted, however, current use of an assistive device was "not applicable."  Precipitating factors included ambulation and stairs.  The Veteran reported that she was a homemaker, however, her left knee symptomatology made it increasingly difficult to perform activities of daily living and to care for her children.  Despite experiencing the aforementioned left knee symptomatology, there were no episodes of dislocation or recurrent subluxation.  Current and past history of flare-ups resulting in additional limitation of motion or functional impairment and symptoms of inflammatory arthritis were "not applicable."  The Veteran's gait was normal and there was no evidence of abnormal weight bearing.

Upon physical examination at the July 2008 examination, range of motion measured from 0 degrees of full extension to 140 degrees of full flexion with the most pain at terminal flexion.  There was no change or increase in symptoms upon or following repetitive motion.  However, there was objective evidence of pain with patellar grind and the medial collateral ligament was described as "lax."  Valgus and McMurray's testing was negative, the anterior and posterior cruciate ligaments were stable and strength was normal.  X-rays performed at that time showed mild subchondral sclerosis in the medial tibial plateau, similar to prior examination.  However, there was no evidence of significant joint narrowing.  The examiner diagnosed patellofemoral syndrome.   

In December 2008, the Veteran's left knee disorder was improved with physical therapy, however, her busy schedule made it difficult to continue treatment.  

It does not appear that the Veteran sought treatment for any further complaints of left knee pain until she presented for a February 2011 VA physical therapy consultation due to complaints of continued buckling at times, pain when descending down stairs, and swelling every other week.  A subsequent VA physical therapy note shows complaints of pain at the superior border of the patella with associated numbness and tingling radiating to the bottom of the foot, weakness as demonstrated by an inability to stand or sit for sustained prolonged periods, popping, and increased swelling.  Locking was denied.  The Veteran reported difficulty walking for a few days during periods of exacerbation.  Following review of the July 2008 x-rays of the left knee, it was noted that early degenerative disease could not be excluded, and there was prominent soft tissue defect present inferior to the patella.  Physical examination revealed a Valgus knee deformity, tenderness to palpitation, full range of motion, and normal strength.  McMurray's, Thesally, and Anterior/Posterior Drawer testing were negative.  The diagnostic impression was left knee pain secondary to degenerative changes.   

In April 2011, the Veteran was afforded an additional VA Joints examination.  Although the claims folder was not available for review, the Veteran's reported history of left knee pain was accurately documented.  Historically, the Veteran reported her left knee would feel fine for a few weeks and then she would experience pain and swelling to the point of being unable to walk for a few days.  In the last few years, however, left knee discomfort occurred on a daily basis.  The following symptoms were noted: throbbing and aching pain; stiffness with prolonged sitting; rare and occasional giving way, and; swelling a few times per month.  Locking was denied.  Treatment included prescription and over-the-counter pain medication with little relief.  Symptoms of inflammatory arthritis and flare-ups were "not applicable."  A brace was possibly needed, and while one was used in the past, it reportedly became too tight to wear.  

Physical examination of the left knee at the April 2011, examination revealed a mild Valgus deformity, tenderness to palpitation of the medial joint line, and medial pain upon McMurray's testing.  However, the Veteran's gait was normal and there was no evidence up abnormal weight bearing.  Range of motion of the left knee was 0 degrees of full extension to 140 degrees of full flexion without objective evidence of pain at rest or upon active motion.  There was no decrease in range of motion or increase in pain, weakness, or fatigability following repetitive use.  Varus/Valgus, Lachman's, and Anterior/Posterior Drawer testing was normal.  There was no weakness or edema.  Associated x-rays were negative for an acute fracture or dislocation, bone destruction, abnormal soft tissue calcifications, and joint effusion.  The radiographic impression of the left knee was "unremarkable."  The examiner diagnosed patellofemoral syndrome of the left knee.  Occupationally, the Veteran reported working sedentary type employment which involved sitting for 8 hours a day.  She reported stretching every so often due to stiffness.  Functionally, she was able to stand for 15 to 20 minutes without discomfort until needing to shift her weight to the other leg.  She could walk 5 blocks without discomfort and she was unable to run. 

After carefully considering the Veteran's contentions in light of the evidence of record and the applicable law, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that since the February 8, 2008, the record demonstrates that the Veteran's patellofemoral syndrome of the left knee has been manifested by occasional slight findings, including a lax ligament, which warrants a 10 percent disability evaluation under Diagnostic Code 5257.  Specifically, although subjective complaints of left knee instability were reported as early as December 2003, the subjective complaints were not corroborated by the associated objective medical evidence of record until the February 8, 2008 VA physical therapy evaluation and notation of a hypermobile patella upon examination.  Moreover, appellant was fitted for a brace at that point, and was scheduled to begin physical therapy to strengthen the leg and stretch out other ligaments around the knee.

In this regard, although the Veteran and her representative assert that the December 2003 VA examiner's notation of slight effusion of the left knee was indicative of fluid retention on the knee and represented a degree of instability at that time, the December 2003 examiner further noted that there was no instability of the left knee upon physical examination, nor were there any objective findings of instability upon examination of the left knee prior to March 2008.  Moreover, at the time of that examination, there was no evidence of functional instability.  While the Veteran is competent to report symptoms of her left knee disorder, there is no evidence demonstrating that either she or her representative are competent to opine on matters requiring medical expertise, such as diagnosis of instability or recurrent subluxation of the knee which requires performance of stability testing upon physical examination.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Indeed, the stability of the Veteran's left knee was tested on multiple occasions, including in December 2003 and in January 2008 and it was always found to be stable and/or without joint laxity indicating that the knee was not, in fact, unstable or subject to recurrent subluxation.  As such, the Board finds that there is no competent evidence indicating that the Veteran's left knee disorder was productive of slight knee impairment on objective demonstration, prior to February 8, 2008.  Accordingly, a compensable evaluation for left knee impairment prior to February 8, 2008 is not warranted. 

Moreover, following the initial objective evidence of instability in March 2008, and the findings reported beginning on February 8, 2008, despite continued treatment with physical therapy, upon physical examination in July 2008, the medial collateral ligament of the left knee was described as "lax," and the VA examiner acknowledged need for use of an assistive device with ambulation.  In this regard, while medical testing has only occasionally shown objective findings of instability of the left knee since the initial finding in February 2008, occasional findings of instability or subluxation have nevertheless been recurrent since that time.  Indeed, VA treatment records show continued self-reports of her left knee occasionally buckling and going out.  Accordingly, after resolving all reasonable doubt in the Veteran's favor, the Board finds that since February 8, 2008, the Veteran's left knee disorder more nearly approximates a 10 percent disability rating for slight instability of the left knee, but not higher, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

As previously noted, the term "slight" is not defined in the Rating Schedule.  As such, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law.  38 C.F.R. § 4.6 (2011).  In this case, given only occasional or intermittent findings of instability or recurrent subluxation of the left knee, further confirmed by the Veteran's own self-reports, the Board finds that the criteria for a 20 percent evaluation for "moderate" instability or recurrent subluxation have not been met.  Moreover, the December 2003, July 2008, and April 2011 VA examination reports note little functional impairment, if any, as a result of the Veteran's patellofemoral syndrome of the left knee.

The Board has considered the applicability of additional diagnostic codes pertaining knee disorders.  However, the objective evidence on record does not show, nor does that Veteran assert, that she suffered from limitation of flexion or extension of the left knee as a result of patellofemoral syndrome.  Indeed, the Veteran's left knee demonstrated full range of motion throughout the record.  Accordingly, Diagnostic Codes 5261 and 5262 are not applicable.  Similarly, the remaining diagnostic codes applicable to the knees address specific types of knee impairments such as ankylosis of the knees, dislocated semilunar cartilage, and malunion or nonunion of the tibia and fibula.  Such impairments have not been shown by the evidence of record or claimed by the Veteran (X- rays were performed); thus, those diagnostic codes are not at issue and the rating criteria relevant to those disabilities are not applicable.

The Board acknowledges the Veteran's assertion in the July 2004 Notice of Disagreement that her left knee disability should be rated as 60 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5256 for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  However, for VA purposes, unfavorable ankylosis is present when the joint is fixed in flexion or extension.  Here, the evidence does not show that the Veteran's knee joint is or was ever fixed in flexion at an angle at 45 degrees or more.  Indeed, the December 2003 VA examination, as well as medical records and examinations dated through April 2011, show that the Veteran's left knee moved and continues to move freely from 0 degrees of full extension to 140 degrees of full flexion.  Accordingly, the evidence does not show that Diagnostic Code 5256 is or has been applicable at any time.  

Finally, although a February 2011 VA physical therapy note stated that July 2008 x-rays could not exclude a finding of early degenerative changes of the left knee at that time, x-rays performed in April 2011, almost 3 years later, showed an "unremarkable left knee."  Moreover, the associated April 2011 radiology report showed no evidence of bone destruction, abnormal soft tissue calcification, or joint effusion.  Accordingly, Diagnostic Code 5003 is not applicable and a separate evaluation is not warranted for degenerative arthritis.  

The Board has also considered whether the Veteran's service-connected patellofemoral syndrome of the left knee presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, however, there are no exceptional or unusual factors with regard to the Veteran's left knee disorder.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, proper.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  However, as demonstrated by the evidence outlined above, prior to February 8, 2008, the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for patellofemoral syndrome of the left knee.  


ORDER

Prior to February 8, 2008, a compensable disability rating for patellofemoral syndrome of the left knee is denied.; 

From February 8, 2008, a disability rating of 10 percent, but not more, for patellofemoral syndrome of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


